ANTOON, C.J.
The State appeals the downward departure sentence given Mr. Barbe by the trial court after Mr. Barbe pleaded no contest to one count of aggravated child abuse. We affirm. Even though the reason given by the trial court was legally insufficient to support the downward departure, the State failed to preserve the error,by making an objection in the trial court. See §§ 924.051(1) — (3), Fla. Stat. (1999); State v. Cummings, 748 So.2d 388 (Fla. 5th DCA 2000) (holding that state’s failure to object at sentencing hearing to improper down*202ward departure precluded appellate review).
AFFIRMED.
GRIFFIN and THOMPSON, JJ., concur.